MEMORANDUM **
Saribek Sarkisyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its order dismissing as untimely Sarkisyan’s appeal from an immigration judge’s (“IJ”) decision. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and review de novo due process challenges, Marbinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion by denying Sarkisyan’s motion to reconsider because the motion did not identify any errors of fact or law in the BIA’s October 5, 2004, order. See Membreno v. Gonzales, 425 F.3d 1227, 1230 n. 5 (9th Cir.2005) (en banc). Sarkisyan’s due process challenge to the denial of the motion is not colorable. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (“To prevail on a due process challenge ... [a petitioner] must show error and substantial prejudice.”).
To the extent Sarkisyan contends the BIA violated due process by dismissing his appeal as untimely, we lack jurisdiction to consider this contention because *509the petition for review is not timely as to that order. See Martinez-Serrano v. INS, 94 F.3d 1256,1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.